EXHIBIT 99.1 AGTC Announces Financial Results and Business Update for the Quarter Ended December 31, 2016 GAINESVILLE, Fla., and CAMBRIDGE, Mass., February 8, 2017 – Applied Genetic Technologies Corporation (NASDAQ: AGTC), a biotechnology company conducting human clinical trials of adeno-associated virus (AAV)-based gene therapies for the treatment of rare diseases, today announced financial results for the quarter ended December 31, 2016. “This year our focus continues to be advancing patient enrollment in the ongoing Phase 1/2 clinical trials for our XLRS and ACHM product candidates and filing the IND for our XLRP product candidate,” said Sue Washer, President and CEO of AGTC. “We are also pursuing additional approaches to leveraging the power of our AAV-based gene delivery technology to improve patients’ lives with many ongoing pre-clinical projects. We are excited about the collaboration we established last month with Bionic Sight, which is expected to provide AGTC and Bionic Sight with a leadership position in the emerging field of optogenetics.” Recent Highlights • The company remains on-track to have three programs in the clinic in 2017: XLRS, ACHMB3, ACHMA3 and filing an IND for XLRP. • On January 24, 2017, we entered into a strategic research and development collaboration with Bionic Sight, an innovator in the emerging field of optogenetics and retinal coding. • The Company continues to have a strong financial position with $159 million of cash and investments as of December 31, 2016 – which the company expects to be more than two years of projected cash run-way. • In December 2016, the company appointed Michael Goldstein, M.D., M.B.A. as Chief Medical Officer. Dr. Goldstein is responsible for leading the company's clinical trials, providing medical oversight, and contributing to the overall strategic direction of the company.
